In an incompetency proceeding pursuant to article 78 of the Mental Hygiene Law, the appeal is from a judgment of the Supreme Court, Queens County, dated September 26, 1974 which, inter alla (1) judicially settled the final account of respondent Ira T. Lefton, as committee of the incompetent, and (2) fixed the amount to be allowed him for legal services rendered by him separate and apart from his work as committee for the incompetent, that amount being $5,800. Judgment modified, on the facts and in the exercise of discretion, by (1) deleting from the fourth decretal paragraph thereof the figure ."$5,800”. .and substituting therefor the figure "$4,500” and (2) deleting from the eighth decretal paragraph the figure "$29,199.97” and substituting therefor the figure "$30,499.97”. As so modified, judgment affirmed, without costs. In our opinion the fee awarded to Ira J. Lefton for his legal services was excessive to the extent indicated herein. Martuscello, Acting P. J., Christ, Munder and Shapiro, JJ., concur.